Citation Nr: 0809729	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  06-15 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a cutting injury to 
an unspecified finger.

2.  Entitlement to service connection for a right shoulder 
disorder.
  

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for left 
shoulder injury residuals.

4.  Entitlement to service connection for a left shoulder 
disability.

5.  Entitlement to an increased rating for dorsal spine 
strain, due to trauma, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active duty from September 1966 to September 
1968.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of February and October 
2005 issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.  

In October 2007, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge; a 
transcript of this hearing has been associated with the 
record.

During October 2007 hearing, the veteran appears to have 
indicated a desire to seek an increased rating for his 
service-connected right hand shell fragment wound.  See page 
13 of transcript.  As this issue is undeveloped and 
uncertified for appellate review, it is referred to the RO 
for clarification and any other necessary action.

This decision, in part, addresses only the question of 
whether certain evidence submitted is new and material 
(concerning the claim for entitlement to service connection 
for left shoulder injury residuals).  Because the claim is 
reopened, and development not yet complete, the issue of 
service connection for a left shoulder disability is REMANDED 
to the RO via the Appeals Management Center in Washington, 
DC.  Consistent with the instructions below, VA will notify 
the veteran of any further action that is required on his 
part.


FINDINGS OF FACT

1.  In October 2007, prior to promulgation of a decision in 
the appeal, the Board of Veterans' Appeals (Board) received 
notification from the veteran that a withdrawal of his appeal 
concerning the issue of entitlement to service connection for 
a cutting injury to an unspecified finger was requested.

2.  The veteran is not shown to be suffering from a right 
shoulder disorder that is due to any event or incident of his 
service, and arthritis of the right shoulder was not 
manifested to a compensable degree in the first year 
following the veteran's separation from active duty.

3.  Service connection for left shoulder injury residuals was 
most recently finally denied in an October 1994 rating 
decision, which essentially found that the evidence reviewed 
was inadequate to establish that a diagnosis of a left 
shoulder disorder existed.  The veteran did not appeal that 
decision.

4.  Evidence received since the October 1994 RO decision is 
new, as it relates to an unestablished fact necessary to 
substantiate the claim in that it essentially includes a 
diagnosis of a left shoulder disorder, and it raises a 
reasonable possibility of substantiating the claim. 

5.  The veteran's service-connected dorsal spine sprain, due 
to trauma has been manifested by pain, tenderness and 
clinical findings of abnormal kyphosis; there is no evidence 
of neurological impairment or of intervertebral disc 
syndrome.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant concerning entitlement to service connection 
for a cutting injury to an unspecified finger have been met.  
38 U.S.C.A. § 7105(b)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2007).

2.  A right shoulder disorder was not incurred or aggravated 
by active service, and arthritis of the right shoulder may 
not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).

3.  An October 1994 rating decision, denying entitlement to 
service connection for left shoulder injury residuals, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2007).

4.  As new and material evidence has been received, the 
criteria for reopening the claim for service connection for 
left shoulder injury residuals are met.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).

5.  The criteria for a 20 percent rating, but no higher, for 
dorsal spine strain, due to trauma, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.20, 4.27, 4.40, 4.45, 
4.126, 4.71a, Diagnostic Codes 5299 and 5237 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
November 2004 correspondence and a May 2005 statement of the 
case (SOC) of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  The November 
2004 correspondence adequately notified the veteran of, 
concerning the instant new and material claim, both the 
reopening criteria and the criteria for establishing the 
underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The SOC informed the 
veteran of the specific rating criteria which would provide a 
basis for an increased rating.  VA has fulfilled its duty to 
assist the claimant in obtaining identified and available 
evidence needed to substantiate the claims, and as warranted 
by law, affording VA examinations.  The November 2004 
correspondence and the SOC both informed the claimant of the 
need to submit all pertinent evidence in his possession.  The 
claims were subsequently readjudicated in a May 2007 
supplemental SOC (SSOC).  March 2006 correspondence also 
provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims.  The claimant was provided the opportunity to 
present pertinent evidence, and his testimony and statements 
and those of his supervisor and representative, made on his 
behalf, have been associated with the record.   

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. Jan. 30, 2008).  Further, 
if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.  Review of the 
above-mentioned documents mailed to the veteran in November 
2004 (correspondence) and May 2005 (SOC) reflect that he was 
afforded appropriate notice by means of these communications.  
Moreover, in this regard, the veteran provided testimony at a 
Board hearing and submitted a statement from his supervisor 
addressing the severity of his dorsal spine disability and 
the effects it has on his daily life and employment.  His 
testimony and the statement from his supervisor indicates an 
awareness on the part of the veteran that information about 
such effects, with specific examples, is necessary to 
substantiate a claim for a higher rating.  Significantly, the 
United States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores held that actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim."  Id.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notices of the RO, the 
claimant has been notified and made aware of the evidence 
needed to substantiate his claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims decided herein.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the claimant or to have any effect 
on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of the matters being 
decided, at this juncture.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006) (rejecting the argument that the 
Board lacks authority to consider harmless error).  See also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Factual Background

The veteran claims, in essence, that he injured both of his 
shoulders in Vietnam as a result of his involvement in a 
swimming accident in September 1967.  See pages four, five, 
and six of the October 2007 hearing transcript (transcript).  
It was also reported that the veteran sustained an injury to 
his cervical and dorsal spine segments in an in-service 
vehicle accident.  See page seven of transcript.  He added 
that his service-connected dorsal spine disability was mostly 
manifested by pain.  See page 15 of the transcript.  

While a January 1968 medical record includes a reference to a 
past history of an acromioclavicular separation on the left 
side in January 1967, review of the veteran's service 
treatment records does not include any clinical findings 
reflective of complaints of and/or diagnoses concerning 
either the veteran's left or right shoulder.  The veteran is 
shown to have suffered a fractured thoracic spine in a 
December 1967 jeep accident.  An August 1968 separation 
examination report shows that clinical evaluation of the 
veteran's shoulders was normal.  

The report of an October 1968 VA examination, conducted 
shortly after the veteran's September 1968 service 
separation, shows that the veteran complained of left 
shoulder pain.  The veteran gave a history of an in-service 
left shoulder injury, at which time he was told he had 
incurred an acromioclavicular separation.  Examination 
revealed no acromioclavicular separation.  The diagnoses were 
post-traumatic residual, left shoulder, with 
acromioclavicular separation, healed; and chronic strain and 
sprain of the cervical and dorsal spines, with mild neuritis.  

The veteran submitted a claim seeking service connection for 
a left shoulder disorder in March 1983.  

An April 1983 VA X-ray report of the left shoulder showed no 
fractures or other bony abnormalities.  

Service connection for a left shoulder disorder, 
characterized as "injury to left shoulder" was denied by 
the RO in May 1983.  At that time the RO essentially found 
that the evidence of record did not establish that a left 
shoulder disorder was currently manifested.  The veteran did 
not appeal.  Therefore, the May 1983 RO decision is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2007). 

The report of a VA X-ray examination dated in February 1992 
shows that evaluation of the veteran's bilateral shoulders 
was unremarkable.  No acute or chronic pathologic findings of 
the bone, joint, or soft tissue was demonstrated as to either 
of the veteran's shoulders.  

He sought to reopen his left shoulder claim in September 
1994.  See VA Form 21-4138.

Service connection for a left shoulder disorder was again 
denied by the RO in October 1994.  At that time the RO, in 
finding that new and material evidence had not been submitted 
to reopen the claim, again essentially found that the 
evidence of record did not contain findings reflective of a 
left shoulder disorder.  The veteran did not appeal.  
Therefore, the October 1994 RO decision is final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103. 

The veteran sought to reopen his service connection claim for 
his left shoulder in September 2004.  See VA Form 21-4138.

A September 2004 VA outpatient treatment record includes a 
notation to right acromioclavicular arthritis, with an onset 
of July 2000; a VA X-ray report dated in July 2000 confirms 
this radiographic finding.  The X-ray report noted that the 
veteran had provided a history of right shoulder problems 
dating back to Vietnam.  A VA X-ray report, also dated in 
September 2004, includes a diagnosis of mild to moderate 
"AC" [acromioclavicular] arthropathy.

The veteran was afforded a VA spine examination in November 
2004.  The veteran complained of daily dorsal spine pain; he 
denied complaints of radiating pain.  He also complained of 
flare ups with over use, but of no additional activity 
restrictions.  Examination revealed some tenderness in the 
thoracic region, with increased kyphosis.  Range of motion 
testing showed bilateral lateral bending from 0 to 35 
degrees, with pain on extreme left lateral bending.  
Extension was from 0 to 35 degrees with pain, flexion was 
from 0 to 95 degrees, and bilateral rotation was from 0 to 70 
degrees.  No diminution was reflected on repetitive testing.  
Negative straight leg raising testing was also reported, and 
the examiner commented that no DeLuca criteria was noted.  
The veteran also complained of a circumferential decreased 
sensation in his right lower extremity.  The examiner opined 
that the veteran had spondylosis.  The examiner also 
commented that it was unlikely that the veteran's reported 
decreased sensation in his right leg was a true 
radiculopathy, especially considering that his problem seemed 
to be related to the veteran's thoracic spine.  An addendum 
note indicated that no additional limitation of pain, 
fatigue, weakness, or lack of endurance was exhibited 
following repetitive use.  X-ray findings were noted to 
demonstrate anterior wedge deformity at T6 and T8 of 
undetermined age, and mild spondylosis of the lower thoracic 
spine.  

Service connection for a left shoulder disorder was again 
denied by the RO in February 2005.  At that time the RO, in 
finding that new and material evidence had not been submitted 
to reopen the claim.  The veteran perfected a timely appeal 
to this decision.  

A VA spine examination was conducted in November 2005.  
Review of the examination report shows that the veteran 
complained of daily midline pain.  He complained of flare ups 
with intercourse or exertion.  He denied any shooting pain.  
Examination revealed no thoracic spine tenderness.  Range of 
motion testing showed forward flexion from 0 to 100 degrees, 
with pain from 80 to 100 degrees.  Extension from 0 to 30 
degrees was reported, with pain from 20 to 30 degrees.  
Lateral flexion and lateral rotation were both from 0 to 40 
degrees, with pain at 40 degrees.  Negative straight leg 
raising testing was reported, and the examiner commented that 
the veteran had no weakness, incoordination, or fatigability 
with repetitive movement.  Symmetrical reflexes were 
reported, together with no decreased sensation.  Thoracic 
spondylosis status post injury in Vietnam was diagnosed.

A June 2006 private medical record shows complaints by the 
veteran of bilateral shoulder pain.  X-ray examination was 
noted to reveal normal glenohumeral joints.  Arthrosis of the 
bilateral acrominoclavicular joints was diagnosed, worse on 
the right.  Bilateral shoulder impingement and bilateral 
acrominoclavicular joint arthrosis were diagnosed.  

The report of a VA spine examination afforded the veteran in 
March 2007 shows no apparent changes since the November 2004 
X-ray findings noting anterior wedge deformity at T6 and T8 
of undetermined age, and mild spondylosis of the lower 
thoracic spine.  The veteran continued to complain of daily 
pain; he denied impairment of daily activities.  Examination 
revealed a slightly exaggerated kyphosis, and range of motion 
findings reflective of 90 degrees of flexion with pain beyond 
45 degrees, 30 degrees of extension with pain beyond 20 
degrees, 30 degrees of bilateral lateral bending with pain in 
each direction beyond 20 degrees, and 45 degrees of bilateral 
rotation without pain.  Strength and sensory testing was 
normal.  Negative straight leg testing was noted.  Neither 
spasm nor apparent tenderness was observed.  The supplied 
diagnosis was lower thoracic spine spondylosis, apparently 
unchanged since VA examinations conducted in 2004 and 2005.  
No incapacitating episodes were noted, and no neurological 
abnormalities were present.  Also, no DeLuca criteria, added 
the examiner, were currently manifested.  An addendum 
indicated that no additional limitations by pain, fatigue, 
weakness, or lack of endurance following repetitive use was 
observed on examination.  

As noted, the veteran provided testimony at a October 2007 
videoconference hearing conducted by the undersigned.  Review 
of the transcript shows that the veteran claims, in essence, 
that he injured both of his shoulders in Vietnam as a result 
of his involvement in a swimming accident in September 1967.  
See pages four, five, and six of the transcript.  He also 
reported incurring a left acrominoclavicular separation in 
September 1967.  It was also reported that the veteran 
sustained an injury to his cervical and dorsal spine segments 
in an in-service vehicle accident.  See page seven of the 
transcript.  He added that his service-connected dorsal spine 
disability was mostly manifested by pain.  See pages 14 and 
15 of the transcript.  During the course of the hearing the 
veteran expressed his desire to withdraw his service 
connection claim for a cutting injury of an unspecified 
finger.  See page 13 of the transcript.  He also provided a 
VA Form 21-4138, signed on October 9, 2007 [the same day the 
hearing was conducted] which indicated "I withdraw my appeal 
as it pertains to service connection for a cutting injury to 
an unspecified finger."  


Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007)  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Certain enumerated disorders, to include arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year following separation 
from active duty.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Generally, a final RO decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105.  Under 38 U.S.C.A. 
§ 5108, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."

Under 38 C.F.R. § 3.156(a) "new and material evidence" is 
evidence that raises a reasonable possibility of 
substantiating the claim.  Material evidence is evidence, 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The veteran was granted service connection for dorsal spine 
sprain, secondary to trauma, in an August 1969 rating 
decision and, pursuant to Diagnostic Codes 5299-5295, a 10 
percent rating was assigned.  This disability evaluation has 
remained in effect since that time.  Diagnostic Code 5299 is 
used to identify musculoskeletal system disabilities that are 
not specifically listed in the Rating Schedule, but are rated 
by analogy to similar disabilities under the Rating Schedule.  
See 38 C.F.R. §§ 4.20, 4.27.  The veteran did not appeal this 
decision.  An October 1994 rating decision found that a 
rating in excess of 10 percent was not warranted.  The 
veteran later sought an increased rating for his service-
connected dorsal spine disability in September 2004.  A 
February 2005 rating decision continued the 10 percent rating 
then in effect; in so doing, Diagnostic Codes 5299 and 5237 
were utilized.  

The Board observes that no specific provision pertaining to 
limitation of motion or dorsal (thoracic) sprain exists under 
the applicable criteria.  However, the rating criteria 
currently in effect recognize that the thoracic and lumbar 
segments move in unison.  See 38 C.F.R. § 4.71a, Plate V 
(2007).  Therefore, it is appropriate to rate the veteran's 
disability under Diagnostic Code 5237.  Under this code, a 50 
percent evaluation is assigned for when there is unfavorable 
ankylosis of the entire thoracolumbar spine; a 40 percent 
evaluation is assigned for forward flexion of the 
thoracolumbar spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine; a 20 percent 
evaluation is assigned when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees, or 
with muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis; and a 10 percent 
evaluation is assigned when forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees, or the combined range of motion of 
the thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees, or with muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2007).

The pertinent rating criteria now define normal range of 
motion for the various spinal segments for VA compensation 
purposes.  Normal forward flexion of the thoracolumbar spine 
is 0 to 90 degrees, extension is 0 to 30 degrees, left and 
right lateral flexion are 0 to 30 degrees, and left and right 
lateral rotation are 0 to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Further, the normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, Plate V, and Note 
(2).

The evaluation criteria are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine.  
Therefore, an evaluation based on pain alone would not be 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic 
sections of the Rating Schedule.  See 68 Fed. Reg. 51,455 
(Aug. 27, 2003).

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Still, when assigning a disability rating it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).

Under 38 C.F.R. §§ 4.40 and 4.45, the rating for an 
orthopedic disorder should reflect functional limitation 
which is due to pain, as supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

When a question arises as to which of two ratings under a 
particular code applies, the higher evaluation is assigned if 
the disability picture more closely approximates the criteria 
for the higher rating; otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3.

Analysis

Service Connection

Cutting Injury to an Unspecified Finger

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  See also 38 C.F.R. 
§ 20.204.

In the course of the veteran's October 2007 videoconference 
hearing, the appellant informed the undersigned of his desire 
to withdraw his appeal as to the issue of entitlement to 
service connection for a cutting injury to an unspecified 
finger.  He also provided a VA Form 21-4138, signed on 
October 9, 2007 [the same day the hearing was conducted] 
which indicated "I withdraw my appeal as it pertains to 
service connection for a cutting injury to an unspecified 
finger."  

Hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review these appealed matter and it is 
dismissed.

Right Shoulder Disorder

The veteran contends that he has a right shoulder disorder 
which is attributable to injuries sustained during his 
military service.

The veteran's service treatment records do not show that the 
veteran either complained of, or was diagnosed as having, a 
right shoulder disorder during his active military service.  

Post service treatment for the appellant's right shoulder is 
not shown until 2000, at which time VA X-ray findings 
revealed right acromioclavicular arthritis.  A June 2006 
private medical record later provided a diagnosis of 
arthrosis of the right shoulder.  Neither medical record 
relates the supplied right shoulder disorder to the veteran's 
military service.  Consequently, direct service connection, 
i.e., on the basis that chronic disability became manifested 
in service and has persisted since, is not warranted.  While 
right shoulder arthritis was diagnosed in 2000, that 
diagnosis comes well after the veteran's 1968 separation from 
active duty.  As such, presumptive service connection for 
knee arthritis is not for consideration.  There is also no 
post-service continuity of complaints or symptoms pertaining 
to any right shoulder disability.

Without evidence of a chronic right shoulder disability in 
service, arthritis of the right shoulder in the first post-
service year, and with no evidence of a nexus between any 
current right shoulder disability and service, service 
connection for such disability is not warranted.  As such, 
the benefit sought on appeal is denied.

Left Shoulder Injury Residuals

The RO last denied entitlement to service connection for left 
shoulder injury residuals in October 1994, essentially 
finding that such a disorder was not currently manifested.  
That rating decision was not appealed and it is final.  
38 U.S.C.A. § 7105.

Some of the evidence added to the record since the October 
1994 RO decision is new, it tends to relate to an 
unestablished fact necessary to substantiate the claim, and 
it raises a reasonable possibility of substantiating the 
claim.  Since the previous denial was premised, at least in 
part, on a finding that a sufficient medically-provided 
diagnosis of a left shoulder disorder had not been obtained, 
the new evidence showing that healed left acromioclavicular 
separation (1968) and left shoulder impingement and 
acrominoclavicular joint arthrosis (2006) have been diagnosed 
since October 1994 constitutes new and material evidence.  
These diagnoses, therefore, tend to relate, at least in part, 
to an unestablished fact necessary to substantiate the claim.  
Hence, the additional evidence received is new and material.  
Therefore, the claim of entitlement to service connection for 
left shoulder injury residuals is reopened.

Increased Rating

Dorsal Spine Strain

To warrant a rating in excess of 10 percent under the current 
criteria for rating diseases and injuries of the spine, the 
evidence must show that the dorsal (i.e., thoracic) spine 
disorder is productive of range of motion findings indicative 
of forward flexion of the thoracolumbar spine which is 
greater than 30 degrees but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees, or with muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

Review of the above-discussed range of motion findings set 
out as part of VA orthopedic examinations afforded the 
veteran in November 2004, November 2005, and March 2007, the 
Board finds that based on these documented findings the 
veteran is not entitled to a rating in excess of 10 percent 
for his service-connected dorsal spine disability.  However, 
in the course of his November 2004 examination the presence 
of kyphosis was reported, and in addition, at his March 2007 
examination the examiner noted the presence of slightly 
exaggerated kyphosis.  The Board finds that, with 
consideration of DeLuca factors, the veteran's dorsal spine 
disability more nearly approximates the criteria for 
assignment of a 20 percent evaluation.

As to entitlement to an even higher rating, the evidence 
shows that even with consideration of pain and the 
description of complaints of tenderness and flare-ups in the 
course of the VA examination reports discussed above, the 
veteran does not demonstrate any limitation of forward 
flexion of the thoracolumbar spine remotely equivalent to 30 
degrees or less.  Also, favorable ankylosis of the entire 
thoracolumbar spine has clearly not been demonstrated.  In 
the Board's opinion, even when functional impairment due to 
pain is considered, given the absence of any DeLuca criteria, 
such as fatigue, weakness, lack of endurance following 
repetitive use, or incoordination (see above-discussed VA 
orthopedic examination report findings from November 2004, 
November 2005, and March 2007), the evidence on file shows 
that the limitation in the veteran's range of dorsal spine 
motion does not even remotely approximate the criteria for an 
evaluation higher than 20 percent.

Also, in the absence of any clinical evidence of a 
neurological impairment (see, e.g., the comment made by the 
VA examiner in March 2007 that no neurological abnormalities 
were present) or of intervertebral disc syndrome, the Board 
finds that the evidence does not support assignment of a 
separate evaluation for neurological symptomatology or of an 
evaluation in excess of 20 percent under the criteria for 
rating intervertebral disc syndrome.

Accordingly, the veteran is entitled to assignment of a 20 
percent rating, but no more, for his dorsal spine sprain, due 
to trauma.  38 C.F.R. § 4.3.

In reaching these decisions, the Board considered the 
doctrine of reasonable doubt; however, except to the extent 
that the benefits sought on appeal are granted in part for 
the veteran's service connection claim for left shoulder 
injury residuals and for an increased rating for his service-
connected dorsal spine disorder, the preponderance of the 
evidence is against the veteran's claims.  Therefore, the 
doctrine is not otherwise for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for a right shoulder 
disorder is denied.  

The appeal as to the issue of entitlement to service 
connection for a cutting injury to an unspecified finger is 
dismissed.

New and material evidence having been received, the claim of 
entitlement to service connection for left shoulder injury 
residuals is reopened, to this extent, the appeal is granted.  

Entitlement to a 20 percent rating for dorsal spine sprain is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.


REMAND

The reopening of the claim for service connection for left 
shoulder injury residuals triggers certain duty to assist 
provisions of the VCAA, which must be met prior to de novo 
review of the claim.  The duty to assist includes obtaining 
relevant medical reports, providing a medical examination or 
obtaining a medical opinion when necessary to make a decision 
on the claim.

As noted above, the veteran has been diagnosed with healed 
left acromioclavicular separation, left shoulder impingement 
and acrominoclavicular joint arthrosis.  None of these 
diagnoses, however, have been specifically related to the 
veteran's military service.  Also the Board notes that the 
veteran was involved in motor vehicle accidents during 
service in December 1967 and post service in January 1994.  
The Board is of the opinion that the 1968 VA examination 
findings of a healed post-traumatic left shoulder 
acromioclavicular separation to be very probative.  Also, the 
veteran's in-service report of an acromioclavicular 
separation is an "innocent" record, in that it was not 
offered to secure VA benefits.  As such, whether the veteran 
currently has a left shoulder disability due to his military 
service is a medical question best resolved by a competent 
medical opinion.  Given the record, such an opinion would be 
helpful in resolving the claim remaining on appeal.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, the RO should arrange for the veteran to undergo 
a VA orthopedic examination, by a physician, at an 
appropriate VA medical facility.  The veteran is hereby 
advised that failure to report to any scheduled examination, 
without good cause, shall result in a denial of the reopened 
claim.  See 38 C.F.R. § 3.655(b) (2007).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination sent to the veteran by the pertinent VA 
medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding pertinent medical records.

In this regard, the Board notes that the claims file contains 
selected VA medical records.  On remand, the RO should obtain 
and associate with the claims file all outstanding VA medical 
records from the Charleston, South Carolina VA Medical Center 
(VAMC).  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent VA treatment records, following the 
current procedures prescribed in 38 C.F.R. § 3.159 as regards 
requests for records from Federal facilities.

The RO should also undertake appropriate action to obtain and 
associate with the claims file records from private 
healthcare providers.  When VA is put on notice of the 
existence of private medical records, VA must attempt to 
obtain those records before proceeding with the appeal.  See 
Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claim 
remaining on appeal.  The RO's notice letter to the veteran 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1); but see 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2007) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also invite the veteran to submit all evidence in his 
possession.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim for service connection remaining on 
appeal.  The RO's adjudication of the claim remaining on 
appeal should include consideration of all evidence added to 
the record since the RO's last adjudication of the claim.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the 
Charleston, South Carolina VAMC all of 
the veteran's outstanding pertinent 
records of evaluation and/or treatment, 
since his separation from service in 
September 1968 to the present.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection for a left 
shoulder disability that is not currently 
of record.  The RO should specifically 
request that the veteran furnish the 
appropriate authorization to enable it to 
obtain and associate with the claims file 
all records, not already associated with 
the claims file, of the veteran's 
treatment and/or evaluation by Drs. 
Charles Bounds, Keith D. Merrill and C. 
W. Wimberley, Jr. from September 1968 to 
the present.

The RO should invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should also clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or a 
reasonable time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo a VA 
orthopedic examination, by an appropriate 
physician, at a VA medical facility.

The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies (including X-rays) should be 
accomplished (with all results made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail and correlated to a 
specific diagnosis.  

The examiner should identify all current 
disability(ies) affecting the left 
shoulder.  With respect to each diagnosed 
disability, the examiner should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is a 50 
percent or greater probability) that such 
disability is the result of injury or 
disease incurred or aggravated during 
active duty, to include as a result of a 
swimming accident in September 1967, or 
some post-service event (such as a motor 
vehicle accident in January 1994).  

The physician should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
copies of any notices of the date and 
time of the examination sent to him by 
the pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this remand.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for a left shoulder 
disability.  If the veteran fails, 
without good cause, to report to the 
scheduled examination, the RO should 
apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, 
in adjudicating the claim, the RO should 
consider the claim in light of all 
pertinent evidence and legal authority.  
If the claim remains denied, the RO must 
furnish to the veteran and his 
representative an appropriate SSOC which 
includes a summary of any additional 
evidence submitted and applicable laws 
and regulations, along with clear reasons 
and bases for all determinations, and 
afford them an appropriate time period 
for response before the claim is returned 
to the Board for further appellate 
review.

The purpose of this remand is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he and his 
representative have the right to submit additional evidence 
and argument on the matter the Board have remanded to the RO. 
 Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


